Citation Nr: 1511655	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-25 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder (GAD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his June 2010 substantive appeal, VA Form-9, the Veteran marked that he desired to testify before a member of the Board at a local VA regional office.  Subsequently, in a June 2011 letter, the Veteran wrote that he wished to cancel his hearing.  The hearing request has been withdrawn.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In a November 2010 Compensation and Pension (C&P) examination report, it was noted that the Veteran received outpatient treatment for his GAD from July 2010 to November 2010.  The claims file only contains treatment records up until March 2010.  All additional treatment the Veteran received for his GAD, from March 2010 to the present, must be obtained and associated with the claims file.  Additionally, as noted before, the Veteran's last C&P examination for his GAD was in November 2010.  Thus, a new VA examination is necessary to determine the current nature, extent, and severity of his GAD.

In his June 2010 Form 9, the Veteran wrote that because of his GAD, he was told that if he did not resign from his job, he was going to be fired, because of his mental problems.  He noted, at that time, that he had not been employed for two and a half years.  The Board notes that the Veteran has never been given a TDIU examination.  On remand, the AOJ is ordered to determine if the Veteran's service-connected disability prevents him from gainful employment.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his GAD, to include treatment records from the Tallahassee, Florida, VA Medical Center, from March 2010 to the present.  All requests for records and responses must be associated with the claims folder.

2. Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.

3. AFTER the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination, under the DSM-IV, to determine the current nature, extent, and severity of his service-connected GAD.  The claims folder and a copy of this remand must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report.  

a. The examiner is directed to administer all necessary psychological testing, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for GAD.  The examiner is requested to assign a numerical code under the Global Assessment of Functioning (GAF) Scale.  The examiner should also indicate the degree of social and occupational impairment due to GAD.

b. The examiner should also indicate whether it is at least as likely as not that the Veteran's service-connected GAD renders him unable to secure or follow a substantially gainful occupation.  

The examiner is requested to address the impact of the Veteran's service-connected GAD on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should address the functional effects of the Veteran's service-connected disability.

4. Thereafter, if the required disability percentage under 38 C.F.R. § 4.16(a) (2014) is not met, the claim must be referred to the Director of Compensation for consideration of an extraschedular TDIU rating.

5. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




